Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/02/2022 has been entered.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mark D. Saralino on 08/09/2022.
1. (amended) A cubic boron nitride sintered material comprising: more than or equal to 20 volume% and less than or equal to 80 volume% of cubic boron nitride grains; and more than or equal to 20 volume% and less than or equal to 80 volume% of a binder phase, wherein the binder phase includes first binder grains and second binder grains, each of the first binder grains and the second binder grains includes one compound composed of titanium, at least one first metal element selected from a group consisting of zirconium, hafnium, a group 5 element, a group 6 element in a periodic table, and aluminum, and one or both of nitrogen and carbon, in each of the first binder grains, a ratio of the number of atoms of the first metal element to a total of the number of atoms of the titanium and the number of atoms of the first metal element is more than or equal to 0.01 % and less than 10%, in each of the second binder grains, a ratio of the number of atoms of the first metal element to a total of the number of atoms of the titanium and the number of atoms of the first metal element is more than or equal to 10% and less than or equal to 80%, and an average grain size of the second binder grains is more than or equal to 0.2 µm and less than or equal to 1 µm, wherein a ratio of a mass of the first binder grains to a total mass of the first binder grains and the second binder grains is more than or equal to 10% and less than or equal to 95%.
3. (cancelled)
REASONS FOR ALLOWANCE
Claims 1 - 2 and 4 - 7 are allowed.
The following is an examiner’s statement of reasons for allowance: No prior art discloses or renders obvious all the cumulative limitations of claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHUANGYI ABU ALI whose telephone number is (571)272-6453. The examiner can normally be reached Monday - Friday, 8:00 am- 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on (571)270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHUANGYI ABU ALI/Primary Examiner, Art Unit 1731